Title: From Alexander Hamilton to Thomas Jefferson, 11 January 1791
From: Hamilton, Alexander
To: Jefferson, Thomas


Philadelphia January the 11th 1791
Dear Sir
I have perused with attention your intended report to the President; and will, as I am sure is your wish, give you my opinion with frankness.
As far as a summary examination enables me to judge, I agree in your interpretation of the Treaty. The exemption sought does not appear to be claimable as a right.
But I am not equally well satisfied of the policy of granting it on the ground you suggest. This, in my mind, stands in a very questionable shape. Though there be a collateral consideration, there is a want of reciprocity in the thing itself; and this in a circumstance which materially affects the general policy of our navigation system. The tendency of the measure would be to place French Vessels upon an equal footing with our own, in our ports, while our Vessels in the ports of France may be subjected to all the duties which are there laid on the mass of foreign Vessels. I say the mass of foreign vessels because the title of “most favoured nation” is a very extensive one—the terms being almost words of course in Commercial Treaties. And consequently our own Vessels in the carrying Trade between the United States & France would be in a worse situation than French Vessels. This is the necessary result of equal privileges on on[e] side, and unequal on the other, in favour of the Vessels of France.
Though in the present state of the French Navigation little would be to be apprehended from the Regulation; yet when the probable increase of that Navigation under free Government is considered, it can hardly be deemed safe to calculate future consequences from the actual situation in this respect.
And if the principle of the Regulation cannot be deemed safe in a permanent view, it ought not to be admitted temporarily; for inconvenient precedents are always embarrassing.
On the whole I should be of opinion that the introduction of such a principle without immediate reciprocity, would be a high price for the advantage which it is intended to compensate.
It will no doubt have occurred to you that the fund has been mortgaged for the public Debt. I do not however mention this as an insuperable objection but it would be essential that the same act which should destroy this source of revenue should provide an equivalent. This I consider as a rule which ought to be sacred, as it affects public Credit.
I have the honor to be With the sincerest esteem & regard   Dear Sir   Your Obed serv
A Hamilton
PS. If you have any spare set of the printed papers I should be obliged by having them.
Thomas Jefferson Esqr
